Citation Nr: 0731857	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1988.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Atlanta, Georgia, that denied the benefits 
sought on appeal. 

The medical evidence reveals that the veteran underwent knee 
replacement surgeries for both of his knees in 2004.  The 
issue of a total evaluation in connection with these 
surgeries is referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  In a February 
2003 rating decision the veteran was denied service 
connection for a bilateral knee condition.  In April 2003 the 
veteran submitted a letter in which he expressed his 
disagreement with the February rating decision without using 
that specific terminology.  The veteran asked the RO to 
reconsider their decision.  This letter is construed by the 
Board as a notice of disagreement with the February 2003 
decision.  As such, the subsequent VCAA notice letters of 
June 2003, September 2003, and May 2004 erroneously informed 
the veteran that new and material evidence was required to 
reopen his claim.  It is noted that the veteran's claim has 
not been consistently adjudicated on this basis; despite the 
notice letters, an August 2003 rating decision adjudicated 
the claim on its merits while a July 2004 rating decision was 
based on a lack of new and material evidence.  The May 2005 
statement of the case indicates the RO "reopened" the 
claim.  In any event, the requirement of new and material 
evidence should never have been imposed and corrective notice 
must be provided to the veteran.  
Medical records from several sources must also be obtained 
before adjudicating the veteran's claim.  Significantly, 
approximately eighteen years of service medical records are 
missing from the veteran's file.  The veteran served on 
active duty from November 1968 to November 1988.  The service 
medical records associated with the file are dated only from 
1987-1988.  The veteran contends the injuries to his knees 
were incurred years prior to this.  At the July 2007 hearing 
the veteran testified that he originally injured his knees 
while in the back of an APC in Vietnam that hit a deep hole, 
throwing him forward and injuring his knees.  The veteran 
testified that he received shots in his knees to alleviate 
the pain from this incident after it occurred.  He testified 
he sought treatment again when stationed at Fort Ord and in 
Germany, both in 1977, and was treated with shots again.  He 
testified that he was given x-rays in 1984, and that in 1988 
in Germany he was diagnosed with a knee condition(s).  

In addition to the missing service medical records, the RO 
must attempt to obtain any outstanding private treatment 
records pertinent to the veteran's claim.  At the July 2007 
hearing the veteran testified that in the years immediately 
following service, while living in Columbus, he sought 
treatment from a private physician for his knees.  The 
treatment was provided through TriCare insurance at the time, 
and was subsequently provided through Blue Cross and Blue 
Shield insurance.  At the time of the hearing the veteran 
could not recall the name of the physician who provided this 
treatment.  This evidence would be helpful to the veteran's 
claim, as arthritis is a chronic disease subject to 
presumptive service connection if manifested within one year 
after discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Such evidence 
might also allow for consideration under the chronicity 
provisions of 38 C.F.R. § 3.303(b).  The veteran must be 
asked whether he currently has any additional information in 
this regard.

Efforts must be made to secure all private medical records 
and all federal records that may exist related to the 
veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

Finally, a remand is required in order to afford the veteran 
a VA examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the most recent diagnosis for the veteran's knee 
conditions is found in a private medical record from Gregory 
M. Rucker, M.D. from October 2004 that diagnoses the veteran 
with osteoarthritis of both knees status post bilateral knee 
replacement surgery.  As for in-service documentation of the 
conditions, of the few service medical records that are 
associated with the file, a treatment record from July 1988 
diagnoses the veteran with chondromalacia and osteoarthritic 
pain of the right knee.  There is no in-service documentation 
of a left knee condition, but as noted above, many of his 
service medical records are missing from the file.  

Additionally, there are a number of tentative nexus opinions 
associated with the file.  In support of the veteran's claim 
is a July 2007 opinion from David P. Smith, M.D. which states 
that the July 1988 diagnosis of chondromalacia patella 
"suggests the potential for developing osteoarthritis in the 
future."  A May 2005 opinion of Lloydstone Jacobs II, M.D. 
states that "the diagnosis of right knee chondromalacia and 
osteoarthritis predated the need for Mr. [redacted] knee 
replacement."  An August 2004 letter from Glenn C. Terry, 
M.D. states that the July 1988 diagnoses "predated his 
difficulties that required him to have a total knee 
replacement at our institution in March of 2004."  As for 
both knees, a June 2003 statement from Dr. Terry reiterates 
the veteran's contentions that he experienced difficulties 
with his knees in his 20 years of service, and further 
indicates that "[t]he situation that he has now of 
tricompartmental osteoarthritis could certainly have started 
at that time."

The trouble with these nexus opinions is that none provide a 
definitive enough link between service and the veteran's 
current diagnosis.  The fact that the veteran had a condition 
in service that predated his current condition, or that 
"suggested the potential" of developing into his current 
condition, or that "could have" been the beginnings of his 
current condition, establishes the possibility of a link, but 
the opinions do not determine that a link actually exists.  
An equally nebulous opinion is found in the VA examination 
report of October 2004, in which the examiner, upon review of 
the July 1988 service medical record, found, "I cannot 
determine service connection for his right knee end stage 
osteoarthritis without resorting to speculation."  The 
examiner did not provide an opinion as to the veteran's left 
knee.  Accordingly, a VA examination is needed to reconcile 
the medical evidence and provide more definitive findings in 
this regard, particularly in light of any service medical 
records that might be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate his service connection 
claims excluding discussion on new and 
material evidence.

2.  Ensure that VA has complied with its 
duty to assist the veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical records from the National 
Personnel Records Center or any other 
appropriate entity.  Associate all such 
records with the veteran's claim folder.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Ask the veteran if he has any 
additional information on the private 
medical doctors from whom he sought 
treatment for his knees in the 1980s 
while living in Columbus and under 
TriCare insurance, or from the 1990s 
while under Blue Cross and Blue Shield 
Insurance.  If the veteran has any such 
information, request that he provide 
authorization forms necessary to allow 
the RO to obtain any private treatment 
records related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

4.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of his right knee 
condition and his left knee condition.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the right knee disability, and the left 
knee disability had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



